Citation Nr: 0314274	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  96-31 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	William T. Bogue, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1979 to April 
1983.  This matter originally came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a November 
1994 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, which denied an 
evaluation in excess of 10 percent for the veteran's service-
connected bilateral pes planus.

In a December 1997 decision, the Board remanded this matter 
to the RO for the completion of additional development of the 
record.  The RO completed the requested development and 
subsequently returned the claim to the Board.  In a November 
1998 decision, the Board denied the assignment of a 
disability evaluation in excess of 10 percent for the 
veteran's bilateral pes planus.  The veteran then appealed 
the matter to the United States Court of Appeals for Veterans 
Claims (the Court).  In an August 1999 decision, the Court 
vacated the Board's November 1998 decision and remanded the 
claim, finding insufficient reasons and bases in the Board's 
decision with respect to its evaluation of conflicting 
medical evidence contained in the record.  In a June 2000 
decision, the Board again remanded the claim to the RO for 
additional development of the evidence.  The RO subsequently 
assigned the veteran a 30 percent disability evaluation for 
his bilateral pes planus, and the claim has since been 
returned to the Board for further review.  


FINDINGS OF FACT

1.  The RO has substantially complied with the requirements 
of the Veterans Claims Assistance Act of 2000.

2.  Competent medical evidence of record indicates that the 
veteran's service-connected bilateral pes planus is currently 
manifested by pronounced bilateral symptomatology including 
constant pain, and not improved by orthopedic shoes or 
appliances.

CONCLUSION OF LAW

The criteria required for the assignment of a 50 percent 
evaluation for the veteran's service-connected bilateral pes 
planus have been approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, 
including §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that this matter has been sufficiently 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 3.159.  In this 
regard, the claims file reflects multiple VA examination and 
clinical records, as well as private medical records, 
containing relevant and adequate findings and diagnoses that 
permit the Board to address the issues relevant to the 
veteran's claim.  In addition, the Board finds that the 
veteran has continually known of the steps which the RO has 
undertaken to develop his claim, and of which steps he could 
undertake in support of his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Lastly, the Board 
observes that in light of the highly favorable outcome of 
this decision, constituting a full grant of the benefits 
available to him for this appeal, any perceived lack of 
notice or development under the VCAA should not be considered 
prejudicial.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155.  Evaluation of 
a service-connected disability requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  For an increased rating claim, however, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking employment, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in his favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating is for assignment.  38 C.F.R. § 4.7.  When 
evaluating disabilities of the musculoskeletal system, it is 
also necessary to consider, with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

The veteran's service-connected bilateral pes planus is 
currently assigned a 30 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  Under DC 5276, 
a maximum 50 percent rating is available where there is 
evidence of bilateral pronounced symptomatology, including 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  Id. 

The Board observes that there is a substantial amount of 
current, competent medical evidence of record, from both VA 
and private providers, addressing the severity of the 
veteran's service-connected bilateral pes planus.  Further, 
although this evidence appears to be in conflict regarding 
the severity of the veteran's bilateral foot disability, the 
Board finds that the evidence against the assignment of a 
rating in excess of 30 percent under DC 5276 does not 
preponderate against the claim.  Specifically, the Board 
observes that at the last evaluation of record, the December 
2002 VA examination, the examiner noted bilateral tenderness 
of the arches and heels, as well as during palpation of the 
bilateral metatarsal heads of the toes.  The   examiner 
recorded marked pronation on the left foot, and mild 
pronation on the right.  There was valgus deformity in the 
bilateral Achilles tendons, with tenderness upon manipulation 
bilaterally.  The examiner also noted the veteran's report 
that although he continuously wears arch supports, his feet 
are always sore, and they become even more painful when he 
must undergo prolonged standing or walking.   Concurrent x-
ray studies revealed a small bone cyst on the first 
metatarsal of the left foot, and no demonstrated 
abnormalities on the right.  Accordingly, by affording 
substantial deference to Deluca and 38 C.F.R. §§ 3.102, 4.3 
and 4.7, the Board finds that the assignment of a 50 percent 
evaluation, the maximum available under DC 5276, is probably 
warranted in the veteran's case.

The Board has considered other diagnostic codes that may be 
available to assign the veteran a rating in excess of 50 
percent for his bilateral foot disability, but upon review, 
finds that none of the remaining codes are applicable.  Many 
of the other codes pertain to foot disabilities that are not 
documented in the veteran's case (and for which he is not 
currently service-connected), and none afford a rating in 
excess of 50 percent.  See 38 C.F.R. § 4.71a.     

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the veteran's claim should prevail.  See 
also 38 U.S.C.A. § 5107; 38 C.F.R. §§  3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

An increased evaluation of 50 percent for the veteran's 
service-connected bilateral pes planus is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

